PIEPER, J.,
dissenting.
I respectfully dissent and would affirm the ALC’s determination that the property’s fair market value must be based on the property’s highest and best use on the valuation date, which is December 31, 2003.
Initially, the parties agreed to apply section 12^13-215 of the South Carolina Code (Supp.2012). Additionally, neither party appealed the ALC’s application of section 12-43-215. Therefore, the ALC’s application of section 12-43-215, while incorrect, is the law of the case because South Carolina does not utilize a plain error rule of appellate procedure. See Elam v. S.C. Dep’t of Transp., 361 S.C. 9, 24, 602 S.E.2d 772, 780 (2004) (“South Carolina appellate courts do not recognize the ‘plain error rule,’ under which a court in certain circumstances is allowed to consider and rectify an error not raised below by the party.”); Atl. Coast Builders & Contractors, LLC v. Lewis, 398 S.C. 323, 329, 730 S.E.2d 282, 285 (2012) (“[A]n unappealed ruling, right or wrong, is the law of the case.”).
Construing the statute in favor of the taxpayer, I would find a plain reading of section 12-43-215 provides that December 31, 2003, is the correct date to determine the highest and best use of the property. See Alltel Commc’ns, Inc. v. S.C. Dep’t of Revenue, 399 S.C. 313, 321, 731 S.E.2d 869, 873 (2012) (holding an ambiguity in a tax statute must be construed in the *203taxpayer’s favor); S.C. Nat’l Bank v. S.C. Tax Comm’n, 297 S.C. 279, 281, 376 S.E.2d 512, 513 (1989) (“In the enforcement of tax statutes, the taxpayer should receive the benefit in cases of doubt.”). According to section 12-43-215, the highest and best use of the property determines the value of the land and the market value of the land is to be determined by the last countywide reassessment year. See S.C.Code Ann. § 12-43-215 (Supp.2012) (“When owner-occupied residential property assessed pursuant to Section 12^13-220(c) is valued for purposes of ad valorem taxation, the value of the land must be determined on the basis that its highest and best use is for residential purposes. When a property owner or an agent for a property owner appeals the value of a property assessment, the assessor shall consider the appeal and make any adjustments, if warranted, based on the market values of real property as they existed in the year that the equalization and reassessment program was conducted and on which the assessment is based.” (emphases added)). Because the highest and best use determines the value of the property, and the last countywide reassessment was in 2004, the proper date to utilize in determining the property’s highest and best use pursuant to the statute is December 31, 2003. For the foregoing reasons, I would affirm the order of the ALC.